Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 and 4 are allowed.

REASONS FOR ALLOWANCE
Claims 1, 3 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, taken singly or in combination, teach “a side surface of each resin sheet is exposed to a surrounding environment such that a side surface of the resin layer is recessed at a middle in a thickness direction or has a stepped shape in the thickness direction when the side surface of the resin layer is viewed in the thickness direction.”
Prior art Suzuki (JP2016092215A; Translation attached), Miao (TW1540674B; Translation attached), Kobayashi (JP2007110023A; Translation attached), Migita (US20110058303A1) and Komatsu (US20130148253A1), have been found to be the closest prior art.
Regarding claim 1, Suzuki teaches a wafer holding table (i.e. electrostatic chuck 1) (fig.12), comprising a ceramic electrostatic chuck (i.e. supporting member 11) (fig.12) (also refer to page 22, As the material constituting the support member, for example, a ceramic material), a metal cooling plate (i.e. base member 12) (fig.12) (also refer to page 22, As the material constituting the base member, for example, a metal material), a resin layer (e.g. second resin layer 62 adjacent to electrostatic chuck 11 and consecutive adjacent layers 61, 62, 61, 62 and 61; Or the 6 layers of 13 adjacent to electrostatic chuck 11) (fig.12) having a predetermined thermal resistance (page 22, Silicone resin has high heat resistance), and a stress relaxation layer (i.e. second resin layer 62 adjacent to cooling plate 12; Or the bottom most layer of 13 adjacent to cooling plate 12) (fig.11) having a lower Young's modulus than the resin layer (page 22, 2nd resin layer does not contain a filler, fluidity | liquidity and a softness | flexibility are high compared with the case where a filler is included), the resin layer and the stress relaxation layer being disposed between the electrostatic chuck and the cooling plate (implicit, the top 6 layers of 13 adjacent to 11 comprising 62-61-62-61-62-61, and bottom most layer of 13 adjacent to 11 comprising 62 are between electrostatic chuck 11 and cooling plate 12) (fig.12), the resin layer being disposed closer to the electrostatic chuck (implicit, as seen in fig.12), and the stress relaxation layer being disposed closer to the cooling plate (implicit, as seen in fig.12), wherein the stress relaxation layer is a single layer (i.e. second resin layer 62 adjacent to cooling plate 12; Or the bottom most layer of 13 adjacent to cooling plate 12, which is a single layer) (fig.11) having a thickness (implicit, second resin layer 62 has a thickness) and the resin layer has a multilayer structure (e.g. top 6 layers of 13 adjacent to 11 comprising 62-61-62-61-62-61) (fig.12) formed by laminating a plurality of resin sheets one on another (e.g. 61 and 62 are resin layers) (fig.12), and the resin layer is thinner than a comparative sample with a single-layer structure made of a material identical to a material of the resin sheet and having thermal resistance identical to thermal resistance of the resin layer (page 26, since the thermal resistance between layers arises, so that the lamination | stacking number of the 1st resin layer 61 and the 2nd resin layer 62 in the joining layer 13 increases, the thermal conductivity as the whole joining layer 13 becomes small) (it is implicit that multiple layers of resin increases the thermal resistance; Hence, multiple layers whose overall thickness is smaller than a single layer, will have the same thermal resistance).
Suzuki does not teach, wherein the plurality of resin sheets made of a same material, with each of the resin sheets having a same thickness, such that the thickness of each resin sheet is less than the thickness of the stress relaxation layer.
Miao teaches in a similar field of endeavor of electrostatic chuck, that a plurality of resin sheets (i.e. multilayer heat insulating film 41) (fig.3) are made of a same material (page 19, The material of the heat insulation layer sheet may be a high temperature heat insulating material such as polyimide) (page 18, heat insulating adhesive layer 4 is a silicone resin adhesive having good heat insulating properties), with each of the resin sheets having a same thickness (page 19, the number of the heat insulation film 41 can be appropriately increased to increase the thickness of the heat insulation layer sheet) (implicit that film 41 are identical), such that the thickness of each resin sheet is less than the thickness of the stress relaxation layer (page 19, the number of layers of the heat insulating film 41 can be flexibly adjusted according to actual needs to obtain a desired thickness of the heat insulating layer sheet and heat insulating properties).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the plurality of resin sheets made of a same material, with each of the resin sheets having a same thickness, such that the thickness of each resin sheet is less than the thickness of the stress relaxation layer, in Suzuki, as taught by Miao, as it provides the advantage of reduced difficulty of processing and prevents vacuum leakage of electrostatic chuck.
Suzuki and Miao do not teach, a side surface of each resin sheet is exposed to a surrounding environment such that a side surface of the resin layer is recessed at a middle in a thickness direction or has a stepped shape in the thickness direction when the side surface of the resin layer is viewed in the thickness direction. 
Kobayashi teaches in a similar field of endeavor of wafer holding table, that it is conventional to have a wafer holding surface, wherein a side surface of the resin layer is recessed at a middle in a thickness direction or has a stepped shape in the thickness direction when the side surface is viewed in the thickness direction (i.e. steps 101B, 101C and 101D) (fig.2B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the step shape of resin layer in Suzuki and Miao, as taught by Kobayashi, as it provides the advantage of extending the life of wafer holding table.
Suzuki, Miao and Kobayashi do not teach, a side surface of each resin sheet is exposed to a surrounding environment.
Migita teaches in a similar field of endeavor of wafer support member, a first layer 11 with higher modulus of elasticity than second layer 13 (fig.15). Migita does not teach the step shape of resin layer exposed to a surrounding environment.
Komatsu teaches in a similar field of endeavor of substrate fixing device, a resin layer 31 whose thickness is less than layer 32 (fig.1).
However, none of the prior art, taken singly or in combination, teach “a side surface of each resin sheet is exposed to a surrounding environment such that a side surface of the resin layer is recessed at a middle in a thickness direction or has a stepped shape in the thickness direction when the side surface of the resin layer is viewed in the thickness direction.”
Dependent claims 3 and 4 are allowed for the same reasons as stated in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        06/13/2022



	/THIENVU V TRAN/                                                          Supervisory Patent Examiner, Art Unit 2839